Citation Nr: 0324965	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  93-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, diagnosed as lumbosacral strain.

2.  Entitlement to service connection for a bilateral hip 
disability, diagnosed as synovitis.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to an initial disability rating in excess of 
50 percent for post traumatic stress disorder with depressive 
disorder.

5.  Entitlement to an initial compensable disability rating 
for residuals of a hemorrhoidectomy.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from December 1940 to March 
1947.  The veteran may have had a period of unverified 
service, possibly in the Reserve, from 1947 to 1952, as shown 
by service medical records for that time period.  However, 
the veteran reported in January 2000 that he served on active 
duty from 1940 to March 1947 and had no other active duty 
when he was discharged.  Therefore, there is no showing that 
any further attempt to verify additional service for the 
veteran should be made.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).  

Pursuant to the veteran's requests, hearings were held at the 
RO before local hearing officers in October 1992 and March 
1997.  Transcripts of the hearings are of record.

This case was previously before the Board and was Remanded in 
June 1995 and January 1998 for additional development.

The issue of entitlement to an increased rating for residuals 
of a right inguinal herniorrhaphy with scar, currently 
evaluated as 10 percent disabling, that had been part of the 
current appeal, was decided by decision of the Board in 
January 1998, and is no longer on appeal.  

In writing in July 1998, the veteran withdrew the issue of 
entitlement to service connection for residuals of a blood 
transfusion, that had been part of the current appeal; as 
such this issue is no longer on appeal.

As this case involves issues where the disability ratings 
assigned are initial ratings, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999), is for application as 
explained below.

By rating decision in January 1996, the RO increased the 
initial evaluation for the veteran's service connected PTSD 
from 10 percent disabling to 50 percent.  This rating was 
made effective the date of the original claim.  The veteran 
has continued his appeal of the rating assigned.

In this case in March 2002, additional development was 
undertaken by the Board, pursuant to authority then granted 
by 38 C.F.R. § 19.9 (a)(2) (2002).  Pursuant to this 
development, VA treatment records were received; however, 
these records are copies of records previously included in 
the claims file as well as a new September 1994 record where 
the veteran was requesting pain medication and it was 
indicated that no prescription was given.  This evidence does 
not show a different disability picture than the evidence 
previously of record.  It is acknowledged that the case, 
Disabled American Veterans, et. al. v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), invalidated or 
restricted 38 C.F.R. § 19.9(a)(2).  However, as no 
substantive evidence was received pursuant to the Board 
development, the Board finds it is able to proceed with the 
instant case.  The evidence received is essentially 
cumulative of that on file and already considered by the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO, to the extent possible.

2.  The veteran has reported that he will not report for 
scheduled VA examinations.

3.  The current medical evidence of record is inadequate to 
decide the veteran's claims and a VA examination is necessary 
to fully evaluate his claims for service connection for a low 
back disability, a bilateral hip disability, and a kidney 
disorder.  A low back disability, a bilateral hip disability, 
and a kidney disorder are not shown to be related to service 
based on the evidence of record.

4.  The current medical evidence of record is inadequate for 
rating purposes or assigning a higher rating and VA 
examinations are necessary to determine entitlement to an 
initial disability rating in excess of 50 percent for post 
traumatic stress disorder with depressive disorder, and 
entitlement to an initial compensable disability rating for 
residuals of a hemorrhoidectomy.

5.  Service connection is in effect for PTSD with depressive 
disorder, with an evaluation of 50 percent; status post right 
inguinal hernia repair with painful scar, with an evaluation 
of 10 percent; residuals of a head injury with an evaluation 
of 10 percent; and status post hemorrhoidectomy with a non-
compensable evaluation assigned.  The combined schedular 
evaluation is 60 percent.  

6.  The veteran has failed to report for a scheduled VA 
examination regarding unemployability without good cause 
having been shown.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
disability, diagnosed as lumbosacral strain, cannot be 
decided without a current VA examination; a low back 
disability was not incurred in or aggravated by service based 
on the current record.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.655 
(2002).  

2.  Entitlement to service connection for a bilateral hip 
disability, diagnosed as synovitis, cannot be decided without 
a current VA examination; a bilateral hip disability was not 
incurred in or aggravated by service based on the current 
record.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.655 (2002).  

3.  Entitlement to service connection for a kidney disorder 
cannot be decided without a current VA examination; a kidney 
disorder was not incurred in or aggravated by service based 
on the current record.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.655 
(2002).  

4.  The criteria for an initial disability rating in excess 
of 50 percent for post traumatic stress disorder with 
depressive disorder cannot be established without a current 
VA examination.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 3.655, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (as in 
effect prior to and from November 7, 1996)

5.  The criteria for an initial compensable disability rating 
for residuals of a hemorrhoidectomy cannot be established 
without a current VA examination.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (2002)

6.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU), is denied as a matter of law.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.326, 3.340, 3.341, 3.655, 4.15. 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that to the extent possible, the duty to assist the veteran 
as to his claims for service connection for a low back 
disability, service connection for a bilateral hip 
disability, service connection for a kidney disorder, 
entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder with depressive 
disorder, entitlement to an initial compensable disability 
rating for residuals of a hemorrhoidectomy, and entitlement 
to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
has been satisfied.  In this regard, as further discussed 
below, the veteran has reported that he does not want to 
provide additional information, by filling out VA forms as 
requested by the RO, nor does he want to appear for requested 
VA examinations.  Further, the veteran has indicated that all 
evidence is of record.  Therefore, to the extent possible in 
this case, the Board finds that the duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (duty to assist not one-way 
street).  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate his 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by 38 U.S.C.A. § 5103(a) and by 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The SSOCs and letters from the VA provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Thus, no further assistance to the veteran is required to 
comply with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

It is noted that the veteran was in receipt of Social 
Security Administration (SSA) disability benefits, a notation 
from SSA from September 1998 indicates that the veteran was 
entitlement to disability benefits in July 1984 and at age 65 
changed to full retirement.  A May 1999 report of contact 
from SSA indicates that the veteran's records had been 
destroyed.  A statement from October 2000 from SSA shows that 
the veteran's folder was destroyed.  Therefore, the veteran's 
SSA disability benefits records are unavailable.  Further, in 
September 1998, the veteran reported that he sought SSA 
disability benefits in April 1984 due to severe head pain, 
headaches, and blurred vision.  Therefore, there is no 
showing that any records associated with the grant of SSA 
disability benefits would provide information different that 
that already of record.  

Finally, in this case, pursuant to the January 1998 Board 
remand, additional evidence was requested from the veteran 
and VA examinations were requested to be provided as to the 
current claims on appeal.  In July 1998, the veteran reported 
the he was unable to be scheduled for any more visits to VA 
hospitals because of ongoing heart problems for which he was 
repeatedly hospitalized.  A VA Medical Center notation 
indicates that in May 2000 the veteran telephoned them and 
said he would tell the RO that he wanted them to use his 
medical records on file instead of coming in for 
examinations.  VA examinations for the veteran scheduled in 
May 2000 were cancelled.  A statement from the veteran in 
July 2000 indicates that he reported that he could not take 
the stress of an examination and that adequate medical 
evidence was of record.  A statement from the veteran in 
October 2000 indicates that he was advised that additional 
forms were needed for his claims.  He stated that he would 
not fill out any additional forms and wanted a decision made 
based on the evidence currently of record.  

In the September 2001 Supplemental Statement of the Case 
(SSOC), the veteran was provided 38 C.F.R. § 3.655 and 
informed of the consequences of the failure to appear for a 
scheduled VA examination.

Therefore, the veteran has reported that he would not provide 
additional information and would not appear for VA 
examinations and he was informed of the consequences of a 
failure to report for a scheduled VA examination, pursuant to 
38 C.F.R. § 3.655.

38 C.F.R. § 3.655 provides:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2002).


I.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records show that on 
examinations in December 1940, March 1944, January 1947, 
March 1947, and February 1949, the veteran's spine and 
extremities and genito-urinary system were clinically 
evaluated as normal.  In February 1945, the veteran reported 
that one month previously after doing heavy lifting on PT 
Boat in heavy seas he noticed a swelling over the inguinal 
area.  He had surgery for right indirect inguinal hernia.  
(Service connection for the residuals of this surgery has 
been granted.)

On VA examination of the kidneys in April 1992, the veteran 
complained of bilateral kidney pains since 1947.  A 
genitourinary evaluation in 1948 was negative.  He had no 
hematuria, no dysuria, and no history of urinary tract 
infection.  The pains were sharp and dull and he had them 
daily.  He took aspirin for pain every day.  After 
examination, the diagnosis was bilateral kidney pain, no 
physical findings and recent genitourinary work up was 
negative.

On a VA orthopedic examination in April 1992, the veteran 
reported that he sustained low back and hip injuries in 1945 
when trying to tie down a depth charge that broke loose on a 
boat.  He was treated with medication for pain and had heat 
treatment.  After examination, the diagnoses were lumbosacral 
strain and possible synovitis of both hip joints.

At an RO hearing in October 1992, the veteran reported that 
he was injured in service when he was trying to secure a 
depth charge, and sustained a hernia, and a hip and back 
injury.  He was treated for the hernia and mentioned the hip 
and back at that time, but reportedly did not emphasize any 
injury as he wanted to get back to his squadron and he went 
back and continued until the end of the war with his 
squadron.  The hip and back problems caused him difficulty.  
He could not lift anything and could not put weight on his 
hips.  He stated he sought treatment immediately after 
discharge but was told it was something he would have to live 
with.  He did not subsequently seek treatment.  He 
additionally reported kidney problems, which he related to 
excess salt intake in service, having been on board ships 
where they were sweating and salt tablets were required.  He 
reported kidney stones shortly after service for which he was 
hospitalized and was hospitalized on three occasions.  He 
stated that the hospital no longer had his records.  He 
reported that he had not had any large kidney stones since 
then, but had small ones and had pain in the back and of the 
kidneys.  

In October 1992, a private provider, Dr. F., reported that he 
had treated the veteran from April 1992 to September 1985 for 
a psychiatric disorder and the veteran was last seen in 
October 1992.  The veteran was diagnosed with PTSD, anxiety, 
depression, sleep disturbance, phobia, obsessive disorder, 
sexual impotency, and psychosomatic disorder (headaches).  He 
was also diagnosed with pulmonary actolectasis with 
hemoptysis related to smoke inhalation in March 1982, and had 
had triple cardiac bypass with angina pectoris, surgery in 
1983, and low back syndrome.  He had a pre-existing renal 
disorder.  

A notation from a private hospital from September 1995 
indicates that treatment records for the veteran were not 
retained due to being over 20 years old.

At an RO hearing in March 1997, the veteran reported that he 
stopped working in the early part of 1984 due to headaches, 
flashbacks, nausea, and depression.  He used accumulated sick 
time subsequently, which was why his retirement date was not 
until October 1984.  He was 60 or 61 at that time and 
reported that he then had Social Security Administration 
(SSA) disability benefits until he was 62 and then became 
eligible for SSA benefits.  He stated the SSA disability was 
based on post traumatic stress related psychiatric problems.  

Again, in this case, pursuant to the January 1998 Remand in 
this case and to fully develop the veteran's claim, VA 
examinations were scheduled to determine the nature and 
etiology of the disabilities for which service connection is 
claimed.  The veteran indicated that he would not report for 
VA examinations that are necessary to fully evaluate his 
claim.  In Wood v. Derwinski, 1 Vet. App. 190 (1991) the 
Court indicated that the duty to assist is not always a one-
way street and veterans must cooperate with VA's efforts to 
provide adequate medical examinations.  See also Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Board finds that all 
reasonable efforts have been expended by VA to afford the 
veteran a VA examination.  

As noted above, when a claimant fails to appear for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  The 
veteran has been adequately informed of the consequences of 
his failure to report for a scheduled VA examination, 
pursuant to 38 C.F.R. § 3.655.  Further, the Board is 
required to enter a decision based on medical evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As the veteran failed to report for scheduled VA 
examinations, and the examinations were necessary to fully 
evaluate his claims, the Board concludes that the veteran's 
claims for service connection for low back disability, 
bilateral hip disability, and kidney disorder must be denied.  
The competent evidence currently on file does not show that 
any of the claimed disabilities has a relationship to 
service.  That is there is no evidence of a medical nexus.  
As such, there is no basis on the current record to grant 
service connection for the claimed disorders.


II.  Increased Rating and TDIU

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves ratings assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

The evidence in this case shows that on a VA psychiatric 
examination in April 1992, the veteran reported symptoms of 
persistent tension, irritability, and stress intolerance with 
agitation and episodes of aggressiveness when provoked.  He 
had periods of depression and social withdrawal as well as 
interrupted sleep with night sweats and recurrent combat 
nightmares.  He experienced intrusive memories and waking 
flashbacks of combat.  His concentration was impaired.  He 
would startle excessively with sudden loud sounds and was 
hypervigilant.  On examination, he was alert and oriented 
times three.  He was tense and apprehensive.  His speech was 
rapid and circumstantial.  His affect was normal.  His mood 
was moderately depressed.  No thought or perceptual disorder 
was noted.  His memory and concentration were intact, his 
intellect was average, his insight was poor, and his judgment 
was compromised under stress.  The diagnosis was PTSD, 
chronic.

On VA examination in June 1992, there were no fissures or 
hemorrhoids.  The impression included status post 
hemorrhoidectomy.

At an RO hearing in October 1992, the veteran reported that 
he had flashbacks, sleep problems, feelings of apprehension, 
isolation, aggression, and feeling hyper related to his PTSD.  
He reported that he did not work currently, but he worked 
until 1982 until his flashbacks intensified and he had to 
leave his job.  He retired under disability, when he was 60 
years old, in 1984, he did not work from 1982 to 1984, 
however, due to disability.  He stated the disability was 
being unable to cope with losing time at work.  He had 
problems being around people, as he would become 
antagonistic.  The veteran reported hemorrhoid surgery in 
service and that currently he would sometimes pass blood and 
had pain.  

In October 1992, a private provider, Dr. F., reported that he 
had treated the veteran from April 1992 to September 1985 for 
a psychiatric disorder and the veteran was seen in October 
1992.  It was reported that the veteran had been employed in 
a managerial position responsible for many employees.  He was 
currently unemployed.  The veteran was diagnosed with PTSD, 
anxiety, depression, sleep disturbance, phobia, obsessive 
disorder, sexual impotency, and psychosomatic disorder 
(headaches).  He was also diagnosed with pulmonary 
actolectasis with hemoptysis related to smoke inhalation in 
March 1982, and had had triple cardiac bypass with angina 
pectoris, surgery in 1983, and low back syndrome.  He had 
pre-existing renal condition.  

In November 1992, the veteran's wife reported that the 
veteran had nightmares and sleep disturbance and would cry 
out at night.  

A notation from a private hospital from September 1995 
indicates that treatment records for the veteran were not 
retained due to being over 20 years old.

On a VA psychiatric examination in October 1995, it was 
initially indicated that records were not available for 
review.  The veteran reported that he retired in 1984 and had 
worked as a senior engineering designer for 36 years.  The 
veteran reported that he currently had memory problems, 
interrupted sleep, night sweats, and nightmares of combat.  
He also had intrusive memories and waking flashbacks.  There 
was persistent tension and anxiety, feelings of depression, 
and survivor's guilt.  He reported stress intolerance and 
episodes of agitation when provoked.  He reported a tendency 
to withdraw socially because of fears of loss of control.  He 
had startle response and distress to loud sudden sounds.  He 
was on the alert for danger.  On examination, the veteran was 
alert and oriented times three.  He was very tense and 
apprehensive.  His affect was constricted and his mood was 
depressed.  No disturbance of mental stream, thought, or 
perception was noted.  There was impairment of memory for 
recent events.  The veteran at times resorted to 
confabulation.  His concentration was impaired.  His speech 
was rambling and circumstantial.  He had to be refocused.  He 
had difficulty calculating serially forward and back.  He 
also had difficulty recalling and reciting serial numbers.  
He was able to abstract.  Intellect was average, insight was 
poor, and judgment was compromised under stress.  The veteran 
was agitated with minor provocation.  The diagnoses were 
PTSD, depressive disorder secondary to PTSD and dementia of 
moderate severity.  It was felt that the veteran's difficulty 
with calculation and memory loss for recent events was due in 
part to his service connected PTSD, but the increased 
severity of his symptoms as compared with his last 
psychiatric evaluation in 1992 suggested the presence of a 
progressive underlying dementia.  The GAF was 50, showing 
serious impairment of social and occupational function 
secondary to PTSD and dementia.  A notation from the examiner 
in November 1995 indicates the claims file was reviewed

On a TDIU claim in April 1996, the veteran reported that he 
was employed as a senior engineering designer from 1949 to 
1984, and lost 36 weeks due to illness.  He had worked 40 
hours a week when employed.  His disability affected his full 
time employment in February 1984 and he last worked full time 
in February 1984.  He reported that he took early retirement, 
but did not leave his last job due to disability.  He did not 
receive or expect to receive disability retirement benefits.  
He had a high school education.  The disability that 
prevented him from securing or following any substantially 
gainful occupation was PTSD and head trauma.  

A statement from the veteran's former employer in August 1996 
indicates that the veteran was employed from August 1949 to 
November 1994 and worked 40 hours a weeks.  No concessions 
were made to the employee by reason of age or disability.  
The veteran's reason for termination of employment was that 
he was retired.  He was entitlement to receive pension 
benefits. 

At an RO hearing in March 1997, the veteran reported that he 
stopped working in the early part of 1984 due to headaches, 
flashbacks, nausea, and depression.  He used accumulated sick 
time subsequently, which was why his retirement date was not 
until October 1984.  He was 60 or 61 at that time and 
reported that he then had Social Security Administration 
(SSA) disability benefits until he was 62 and then became 
eligible for SSA benefits.  He stated the SSA disability was 
based on post traumatic stress related psychiatric problems.  
He reported that he had been in a subway fire in 1983 which 
brought back memories of his war experiences.  He reported 
that currently he had nightmares, interrupted sleep, 
blackouts, headaches, sweats, nausea, and flashbacks.  He 
took care of his wife who had arthritis.  He would lose his 
temper occasionally.  He would walk in the neighborhood, but 
he did not like to be around other people.  He did not 
socialize and did not have friends.  He associated with his 
son.

On a VA examination in June 1997, it was indicated that the 
claims file and medical chart were not available for review.  
The veteran had a history of hemorrhoids diagnosed in service 
in 1945 and had a hemorrhoidectomy.  Currently, he reported 
pain on and off and bleeding on and off at least twice a 
month.  He was not constipated.  His bowel movements were 
regular.  He took Metamucil and occasional anal suppositories 
as needed.  A rectal examination was not performed; the 
veteran stated he was very sensitive about this examination 
and it was deferred according to his request.  A CBC was not 
done because the veteran did not want to go through blood 
work.  He stated he had multiple blood work in other 
hospitals and he was not anemic.  The diagnosis was 
hemorrhoids by history, status post hemorrhoidectomy while in 
service with residual pain and bleeding on and off at this 
time.

On a VA examination in May 1997, the veteran's history 
included that he underwent a hemorrhoidectomy in 1945.  He 
denied having any problems since then.  The veteran declined 
rectal examination.  The diagnosis was status post 
hemorrhoidectomy without any complaints.

A June 1997 psychiatric reevaluation statement from Dr. F, 
the veteran's private provider, indicates that he reevaluated 
the veteran in May 1997 regarding his functional capacity.  
The veteran reported that he was requesting 100 percent 
disability from the VA.  The provider indicated the report 
was to support the veteran's request and provide medical 
documentation regarding the veteran's chronic PTSD.  The 
provider had treated the veteran beginning in April 1982 and 
psychiatric evaluations were provided in April 1982, October 
1985, and October 1992.  Prior to the current evaluation, the 
provider had last seen the veteran in October 1992.  The 
veteran had been employed in a managerial position until 1984 
and had not had gainful employment since then.  His 
abhorrence of crowds, his difficulty dealing with people, and 
his tendency to experience PTSD symptoms on a fairly regular 
basis precluded employment.  His day was spent in solitude 
activities.  His wife was arthritic and required his 
assistance as she was a virtual invalid.  He did the cooking 
and shopping for the household.  His son lived next door and 
assisted the veteran.  The veteran had gradually become a 
reclusive, avoidant person with diminished functional 
capacity.  He tended to become flustered when pressured and 
memory dysfunction could occur at this time.  He presented no 
organic brain syndrome symptomatology however and was in 
contact with reality.  There were no auditory or visual 
hallucinations and no delusions.  He could recall two out of 
three colors after five minutes, give the correct date, and 
name the current president.  The veteran was diagnosed with 
PTSD, chronic, with sleep disturbance, sexual dysfunction, 
and obsessive disorder.  His PTSD was manifested by sleep 
disturbance, intrusive imagery hypervigilance, exaggerated 
startle response, avoidant behavior, and nightmares.  He did 
not like to engage in psychotherapy as discussing the 
traumatic incidents caused an exacerbation of symptoms, it 
was thought the veteran had received maximum benefit from out 
patient psychiatric treatment.  He did not wish to use 
medication due to fears of addiction and he felt it would 
slow him down.  In sum, the veteran had been incapable of 
employment since 1984, his PTSD had remained chronic without 
appreciable improvement, and he had become increasingly 
avoidant and could not effectively deal with people or 
everyday situations because of intrusive symptomatology.  It 
was the provider's opinion that the veteran was 100 percent 
disabled.

On a VA PTSD examination in June 1997, the veteran reported 
intrusive memories of World War II approximately three to 
four times a week, and nightmares on a daily basis.  He also 
had emotional constriction, startle reaction, and 
hypervigilance.  He had persistent anxiety, serious 
depression daily with occasional suicidal ideation, 
interrupted sleep, anger and irritability, and auditory 
hallucinations of shots from guns.  The veteran also reported 
that he could not be around people and that he had memory 
lapses and concentration problems.  On examination, the 
veteran was appropriately dressed, his attitude was 
cooperative, he appeared to be tense, his speech was rapid, 
pressured, and rambling, and his affect was somewhat 
expansive at times.  A certain tangentiality was noted in his 
stream of thought.  He had reexperiencing symptoms from World 
War II.  He denied homicidal ideation.  He was alert and 
oriented in all three spheres.  On immediate memory test he 
obtained 3/3 objects but on repeat memory test, 1/3 objects.  
His concentration was moderately impaired but this was due to 
variable focusing ability.  His judgment was compromised by 
stress.  His current functioning was that he had been retired 
since 1984.  He tried to avoid people and would not shop 
because of this but did cook.  He had hobbies and was 
involved with computers.  He had had the reexperiencing 
phenomenon over the years but it had not interfered with his 
functioning at work until a traumatic event of an electrical 
fire on a subway reactivated his PTSD symptoms so that 
between the PTSD symptoms and cardiac bypass surgery, he was 
forced to retire and since that time the PTSD symptoms had 
been getting progressively worse in that he had intrusive 
thoughts three to four times a week and nightmares daily.  It 
the examiner's opinion based on examination plus 
psychological testing that the veteran had PTSD with 
secondary depression.  The evidence showed there was no 
evidence of dementia and that the decline in concentration 
and memory functions was due to PTSD and not to dementia or 
head trauma.  The diagnoses were PTSD with secondary 
depression, personality disorder, not otherwise specified.  
The GAF was 50.  The veteran had significant symptoms of PTSD 
that interfered with some of his function.  He used his 
hobbies of reading books, computer work, and ham radio 
operator to distract him from his intrusive thoughts.  He was 
socially isolated.

In September 1998, the veteran reported that he filed for SSA 
disability benefits when he retired in April 1984 because of 
severe head pain, headaches, and blurred vision due to a 
service connected head injury.  

A second statement from the veteran's prior employer received 
in October 2000 indicates that the veteran had been employed 
from August 1949 to October 1984 as a senior engineering 
designer and worked 40 hours a week.  The reason for 
termination of employment was disability retirement.  He was 
entitled to receive pension benefits.  


PTSD

The veteran is service connected for PTSD with depressive 
disorder, with an evaluation of 50 percent assigned effective 
from December 1991, the date the claim for service connection 
was filed, under Diagnostic Code (DC) 9411 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  The regulations 
pertaining to rating psychiatric disabilities were revised 
effective November 7, 1996.  The Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2002) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The evidence of record shows that on VA examination and 
reported in private evaluation reports, the veteran is 
depressed, tense, apprehensive, and agitated easily; he has 
some memory difficulty, his insight is poor, his speech is 
rapid and circumstantial, and his judgment is compromised 
under stress.  He reported auditory hallucinations of 
gunshots.  The veteran is alert and oriented times three, 
there were no visual hallucinations, and no delusions.  He 
had occasional suicidal ideation and no homicidal ideation.  
He reports being socially isolated, works around the house, 
and helps his arthritic spouse and associates with his son.

On October 1995 and June 1997 VA examination reports, the 
veteran's GAF was 50.  The criteria to determine the correct 
score of a Global Assessment of Functioning (GAF) on this 
scale are found in the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS and a 
score between 41 and 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).

Again, in this case, the veteran has indicated that he would 
not report for VA examinations, which are necessary to 
adequately evaluate the status of his disability.  As noted, 
when a claimant fails to appear for a scheduled examination 
pursuant to an original compensation claim, 38 C.F.R. § 
3.655(b) (2002) dictates that the claim be rated on the 
evidence of record.  The evidence of record does not support 
the veteran's claim for an initial rating in excess of 50 
percent for PTSD with depressive disorder, as the medical 
evidence of record is inadequate for rating purposes.  In 
other words, there is insufficient evidence to evaluate the 
veteran's disability.  A VA examination is necessary to fully 
evaluate the veteran's PTSD and as the veteran will not 
report for a scheduled VA examination, the Board concludes 
that the veteran's claim for entitlement to an initial rating 
in excess of 50 percent for PTSD with depressive disorder 
must be denied.


Hemorrhoids

Under applicable criteria, a 0 percent rating is warranted 
for mild or moderate external or internal hemorrhoids.  A 10 
percent rating is warranted for external or internal 
hemorrhoids, large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. Part 4, Diagnostic Code 
7336.

Again, in this case, the veteran has indicated that he would 
not report for VA examinations, which are necessary to 
adequately evaluate the status of his disability.  38 C.F.R. 
§ 3.655(b) (2002).  The evidence of record does not support 
the veteran's claim for an initial compensable disability 
rating for residuals of a hemorrhoidectomy as the medical 
evidence of record does not show that the veteran has 
objective symptomatology of current hemorrhoids or residuals 
of a hemorrhoidectomy although the veteran has reported pain 
and bleeding.  As such, a VA examination is necessary to 
fully evaluate any residuals of a hemorrhoidectomy and as the 
veteran will not report for a scheduled VA examination, the 
Board concludes that the veteran's claim for entitlement to 
an initial compensable disability rating for residuals of a 
hemorrhoidectomy must be denied.


TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2002).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2002).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.
 
With regard to 38 C.F.R. § 4.16(a), "substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b).
 
The veteran is service connected for PTSD with depressive 
disorder, with an evaluation of 50 percent; status post right 
inguinal hernia repair with painful scar, with an evaluation 
of 10 percent; residuals of a head injury with an evaluation 
of 10 percent; and status post hemorrhoidectomy with a non-
compensable evaluation assigned.  Thus, the veteran currently 
has a 50 percent rating, two 10 percent ratings, and a non-
compensable evaluation, with a schedular combined evaluation 
of 60 percent for his service connected disabilities. 

The veteran's claim for TDIU is a claim for increased 
compensation and not based on an original claim, and as the 
veteran did not appear for a scheduled VA examination and was 
informed of the consequences of his failure to appear, as 
noted above, his claim for TDIU is denied as a matter of law.  
It is noted that in June 1997, the veteran's private provider 
indicated the veteran was 100 percent disabled.  However, on 
VA examination in June 1997, it was commented that the 
veteran had significant symptoms of PTSD that interfered with 
some of his function.  A VA examination was scheduled 
pursuant to the Board January 1998 remand to clarify and 
confirm whether the veteran was unemployable due to service 
connected disabilities.  Again, the veteran indicated he 
would not report for the VA examination, and as such, his 
claim is denied.  He does not meet the schedular criteria for 
a TDIU, and the competent evidence does not otherwise show 
entitlement.  He reportedly retired from his final 
employment.  There was no history of his employer providing 
any accommodations due to disability.  Thus there is no basis 
for allowing this claim.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disability, 
diagnosed as lumbosacral strain, is denied.

Entitlement to service connection for a bilateral hip 
disability, diagnosed as synovitis is denied.

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder with depressive 
disorder is denied.

Entitlement to an initial compensable disability rating for 
residuals of a hemorrhoidectomy is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU) is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

